Citation Nr: 0946771	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from June 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustical trauma as a result 
of his service.

2.  The Veteran's tinnitus is not shown to have manifested in 
service or for many years thereafter.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
May 2007 letter in connection with his claim, which advised 
the Veteran that he needed to submit evidence that his 
disability is related to service, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  The Veteran was 
additionally advised of the type of evidence needed to 
substantiate a claim for service connection, as well as the 
type of evidence necessary to determine a disability rating 
and an effective date, should his claim be granted.  See 
Dingess, supra.  The last adjudication of this claim was in 
July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and 
statements by the Veteran and his representative in support 
of his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board acknowledges that the Veteran has a current 
diagnosis of tinnitus (ringing in the ears).  Furthermore, 
the Board will note that the RO and the VA examiner both 
conceded that the Veteran had acoustical trauma in service 
due to anti-artillery fire.  The Board notes that the 
Veteran's Military Occupational Specialty (MOS) was "Auto 
Weapons Crewman."  The Veteran also earned to Two Bronze 
Battle Stars for his participation in the American and 
European-African-Middle Eastern Theatres in World War II.  
The Veteran alleges that he was exposed to loud noises in 
service as a result of artillery fire.  The Board finds that 
the Veteran was exposed to acoustical trauma during his 
military service.  See 38 C.F.R. § 3.304(d) (2009).

Therefore, this case turns on whether the Veteran's claimed 
tinnitus is related to service.  The Veteran submitted VA 
outpatient treatment reports.  These outpatient records 
include an audiology report from December 2001, where the 
Veteran stated that he had tinnitus, greater in his left ear 
than his right ear, for approximately 5 years.  Private 
audiological treatment records do not indicate any claim of 
tinnitus, with the Veteran as recently as November 2007, 
denying tinnitus altogether.

The Veteran underwent a VA examination in March 2007.  During 
the examination, the VA examiner noted that he reviewed the 
Veteran's claims folder as well as the associated service 
treatment records, which he noted did not have any notation 
of treatment in service for tinnitus.  He noted the December 
2001 VA outpatient audiology report which gave a history of 
tinnitus dating back to 1996.  Upon examination, the examiner 
noted that the Veteran has recurrent bilateral tinnitus that 
was not constant.  He noted that such tinnitus had been 
"[p]resent since 1996," and was "not service related, 
probably attributed to health factors."  The examiner later 
in the report definitely concludes, "Tinnitus is not due to 
service[-]related noise exposure."

In his July 2008 Substantive Appeal to the Board, the Veteran 
stated that prior to his induction into service, he did not 
have any hearing loss.  He noted that he was subjected to 
artillery noise while in service, and noted that VA had 
conceded acoustical trauma during service.  He stated that he 
first noticed hearing loss in 1946 when he was attending 
college, and he was denied a job with a railroad company in 
1952 due to hearing loss problems.  He stated that he put up 
with years of teasing and ridicule from his family for his 
difficulty hearing and his "inability to properly receive 
their verbal expression and conversations."  He noted that 
he finally sought hearing aids in 1996 from VA.  He further 
stated that subsequent hearing tests have resulted in 
diminished hearing loss.

Additionally, the Veteran submitted argument to the Board in 
a May 2009 correspondence.  He stated that the submitted 
documents demonstrated a link to service.  He argues that 
denial of service connection for tinnitus was "based on a 
technician's opinion that my hearing loss was due to 'health 
factors.'  This is contradicted by medical specialists.  The 
most recent hearing loss test results again verify previous 
tests by the VA and external audiologists."  Submitted 
documents include a recent private audiological examination 
that confirms hearing loss, but does not note any complaint 
for tinnitus.  Two private doctors opinions were submitted, 
both of which indicated that the Veteran's hearing loss was 
not a result of his coronary heart disease or seborrheic 
dermatitis.  

The Veteran also submitted hand-written remarks on copies of 
the March 2007 VA examination report and January 2009 
Supplemental Statement of the Case.  He noted that the VA 
examiner's opinion was "not factual, but opinionated" and 
"just an opinion."  He also indicated that the two doctors' 
opinions he submitted contradicted the VA examiner's opinion.

The Board accepts the VA examiner's opinion and finds that 
the Veteran's claimed tinnitus is not related to service, but 
was instead manifested many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim, which weighs 
against the claim.); Buchanan v. Nicholson, 451 F.3d 1331, 
1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider).  
Specifically, the Board notes that the Veteran does not have 
any objective complaint until at the earliest, 1996, when he 
complained of hearing loss and received hearing aids.  The 
Veteran reported in December 2001 that he had tinnitus for 
about 5 years.  The Board finds that the Veteran's own 
contemporaneous historical account of when the ringing in his 
ears started is vastly more probative than his current 
assertions.  

The Board particularly notes that the Veteran argues 
consistently that his hearing loss began after service, that 
his hearing loss denied him a job in 1952, and that his 
hearing loss subjected him to ridicule and teasing from his 
family members.  The Board notes that the Veteran was service 
connected for hearing loss in May 2007.  The issue in this 
case is tinnitus, not hearing loss.  Additionally, the 
Veteran's arguments on appeal fail to show a link between his 
acoustical trauma in service and currently-diagnosed 
tinnitus.  In fact, neither of the two opinions submitted by 
the Veteran acknowledges any link to his tinnitus to service.  

Furthermore, while the Veteran attacks the VA examiner's 
opinion as being "not factual, but opinionated," the Board 
notes that that was the reason for the VA examination in the 
first place - for the VA examiner to render an opinion as to 
whether the Veteran's tinnitus was related to his military 
service.  Consequently, the Board notes that the VA 
examiner's opinion was indeed factually correct, because the 
VA examiner noted that the Veteran did not have any treatment 
in service for tinnitus, that the Veteran was exposed to 
acoustical trauma in service, and that the Veteran's first 
report of tinnitus was in 1996.  The Veteran specifically 
argues most of these facts in support of his case, and does 
not dispute the veracity of their truth; but rather, in fact, 
he acknowledges that these are true facts.  

Thus, the Board finds that the Veteran's attack on the 
factual basis of the VA examiner's opinion to be misplaced.  
Subsequently, the Board accords more probative value to the 
VA examiner's opinion as to the etiology of the Veteran's 
claimed tinnitus than to the Veteran's own lay assertions of 
a link to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis); 
see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue).

Therefore, the Board finds that the Veteran's claim for 
service connection for tinnitus must be denied.  See 38 
C.F.R. § 3.303; Hickson, supra.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


